In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-13-00166-CV
                                 ________________________

                             IN RE A.T., A.T., and A.T., CHILDREN



                             On Appeal from the 237th District Court
                                    Lubbock County, Texas
                Trial Court No. 2011-559,581; Honorable Kevin C. Hart, Presiding


                                        October 10, 2013

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


       Appellant, M.P., appeals the trial court’s order terminating her parental rights to

her three children, A.T., A.T., and A.T.1 At the time of their removal, the children were

four, two, and one years old. The children’s father signed an affidavit of voluntary

relinquishment of his parental rights as to all three children and is not a party to this




1
 To protect the parents’ and children’s privacy, we refer to them by their initials. See TEX. FAM. CODE
ANN. § 109.002(d) (West Supp. 2012). See also TEX. R. APP. P. 9.8(b).
proceeding. In presenting this appeal, appointed counsel has filed an Anders2 brief in

support of her motion to withdraw, we grant counsel’s motion and affirm.


       Courts, including this Court, have found the procedures set forth in Anders v.

California applicable to appeals of orders terminating parental rights. See In re A.W.T.,

61 S.W.3d 87, 88 (Tex.App.—Amarillo 2001, no pet.).                   See also In re D.E.S., 135
S.W.3d 326, 329 (Tex.App.—Houston [14th Dist.] 2004, no pet.); Taylor v. Tex. Dep’t of

Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex.App.—Austin 2005, pet.

denied). In support of her motion to withdraw, counsel certifies she has conducted a

conscientious examination of the record and, in her opinion, the record reflects no

potentially plausible basis to support an appeal. Counsel certifies she has diligently

researched the law applicable to the facts and issues and candidly discusses why, in

her professional opinion, the appeal is frivolous. In re D.A.S., 973 S.W.2d 296, 297

(Tex. 1998). Counsel has demonstrated she has complied with the requirements of

Anders by (1) providing a copy of the brief to Appellant and (2) notifying her of her right

to file a pro se response if she desired to do so. Id. By letter, this Court granted

Appellant an opportunity to exercise her right to file a response to counsel’s brief should

she be so inclined. Appellant did not file a response. The Department of Family and

Protective Services (Department) did not favor us with a responsive brief.


                                      FACTUAL BACKGROUND


       On September 2, 2011, the Lubbock Police Department Narcotics Division

executed a search warrant on M.P’s residence. An LPD agent had conducted a series


2
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                   2
of undercover narcotics buys from the residence. During the search, officers found a

clear plastic bag containing 58.3 grams of cocaine in a dresser drawer in the children’s

bedroom. Atop the same dresser was 18.11 grams of cocaine in a clear plastic bag.

The children’s father told officers he was selling cocaine out of the house. M.P. advised

officers that she knew the drugs were in the house but did not remove either the

children or the drugs from the house.


      During the search, officers noticed the house had a foul odor. There were dog

feces in numerous areas on the floor, the house was roach-infested, and the children

were filthy. Both parents were arrested for possession of a controlled substance and

child endangerment. A year earlier, the parents had been placed on an open Family

Based Safety Services case for neglectful supervision of their children.


      Ten days later, on September 12, both parents tested positive for drugs. Due to

the parents’ ongoing drug use, pending drug charges, cocaine found in the children’s

bedroom, their parents’ acknowledgement of drugs in the home, and positive drug tests

subsequent to their arrest, the Department determined that the children would be in

danger if they were allowed to remain with their parents.         On November 2, the

Department filed its Original Petition for non-emergency removal and termination of

parental rights. See TEX. FAM. CODE ANN. § 262.101 (West 2008). The children were

permitted to remain with their grandmother who had received the Department’s approval

after a successful home study and criminal background check.


      On November 23, after an adversary hearing, the trial court determined there

was sufficient evidence to satisfy a person of ordinary prudence and caution that a


                                            3
danger to the children’s health or safety was caused by their parents’ actions or

omissions and it was contrary to the children’s welfare to remain in their parents’ home.

The trial court also found an urgent need for protection requiring the children’s

immediate removal because there was a substantial risk of a continuing danger if the

children returned.    The children remained with their grandmother who has since

expressed a desire to adopt them.


       On December 27, the trial court established a Family Service Plan embodied in a

court order designed to enable M.P. to obtain the return of her children who were placed

in the temporary managing conservatorship of the Department. However, in 2012, M.P.

violated the terms of the court-ordered plan by (1) failing to obtain and maintain

employment sufficient to support herself and dependents for at least six months; (2)

ceasing contact with the Department and submission to random drug testing; (3)

engaging in activities or criminal conduct that could result in her incarceration; (4) failing

to comply with pretrial and post-conviction community supervision; (5) failing to

complete her services despite an extension; (6) failing to attend proceedings and

hearings; (7) missing appointments/sessions/meetings; and (8) failing to notify the

Department of any change in address, convictions, filing of criminal charges against her,

or GED completion.


       After a bench trial was held in April 2013, the trial court issued its order

terminating M.P.’s parental rights while finding M.P. had (1) knowingly placed or

knowingly allowed the children to remain in conditions or surroundings which

endangered their physical or emotional well-being; TEX. FAM. CODE ANN. §

161.001(1)(D) (West Supp. 2012), (2) engaged in conduct or knowingly placed the

                                              4
children with persons engaged in conduct which endangered their physical and

emotional well-being; id. at § 161.001(1)(E), and (3) failed to comply with the provisions

of a court order that specifically established the actions necessary for the children’s

return after being in the conservatorship of the Department for more than nine months.

Id. at § 161.001(1)(O). See M.C. v. Tex. Dep’t of Family and Protective Servs., 300
S.W.3d 305, 311 (Tex.App.—El Paso 2009, pet. denied) (only one statutory ground is

required to terminate parental rights under section 161.001). The trial court also found

termination was in the best interest of the children. See In re C.H., 89 S.W.3d 17, 28

(Tex. 2002) (evidence of acts or omissions used to establish grounds for termination

under section 161.001(1) may be probative in determining best interest of child). See

also Walker v. Tex. Dep’t of Family and Protective Servs., 312 S.W.3d 608, 619

(Tex.App.—Houston [1st Dist.] 2009, pet. denied) (nonexclusive list of factors that the

trier of fact in a termination case may use in determining the best interest of the child).


                                         ANALYSIS


       As in a criminal case, we have independently examined the entire record to

determine whether there are any non-frivolous issues which might support the appeal.

See Penson v. Ohio, 488 U.S. 75, 82-83, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988);

Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). Based on this record, we

conclude that a reasonable fact-finder could have formed a firm belief or conviction that

grounds for termination existed in compliance with section 161.001 of the Family Code

and that termination of M.P.’s parental rights was in the children’s best interest. See

Gainous v. State, 436 S.W.2d 137, 137-38 (Tex.Crim.App. 1969).



                                              5
       M.P. does not dispute that she failed to comply with numerous, material

provisions of court orders specifically requiring compliance to avoid termination of her

parental rights. In re J.F.C., 96 S.W.3d 256, 277-79 (Tex. 2002). The record also

conclusively establishes the children were removed from M.P. under Chapter 262 of the

Family Code for abuse or neglect, and it is undisputed that the children were in the

Department’s custody for more than nine months after removal.          In re E.C.R., 402
S.W.3d 239, 248-49 (Tex. 2013).          The parental conduct described in subsection

161.001(1)(O) of the Family Code was thus established as a matter of law, and

termination was in the best interest of the children. Id.


       After reviewing the record and counsel’s brief, we agree with counsel that there

are no plausible grounds for appeal.


                                        CONCLUSION


       Counsel’s motion to withdraw is granted and the trial court’s order terminating

M.P.’s parental rights to A.T., A.T., and A.T. is affirmed.



                                                  Patrick A. Pirtle
                                                      Justice




                                              6